ARMSTRONG, J.,
dissenting.
The majority holds that even if the testimony in dispute is inadmissible character evidence, a position that it does not endorse, the admission of that evidence was not prejudicial error. Because I believe that the testimony was inadmissible character evidence that had some likelihood of affecting the trial, I dissent.
The majority terms the issue whether the disputed testimony is character evidence “a close one” because it holds that the jury could have drawn more than one inference from the testimony. 144 Or App at 512. It reaches that conclusion *515because the term “aggressive” was used in at least two different ways at trial. Plaintiffs experts testified that the standard of care in this case required defendant to take aggressive action in treating Ring. They stated that a reasonable doctor faced with Ring’s medical condition either had to order surgery or to conduct more tests to rule out surgery as an option. If the doctor failed to follow that aggressive approach, he was negligent.1 Defendant countered that a reasonable doctor would have determined that recommending surgery, or even conducting further diagnostic tests, was inappropriate; in the alternative, he argued that Ring’s condition presented at least an ambiguous problem and that, depending on one’s medical philosophy, the approaches to treating Ring advanced by both parties were reasonable. As the majority explains, in that context, “aggressive” was used to describe one philosophical approach to medicine; an aggressive cardiologist was described as one who, when in doubt about a patient’s condition, would recommend surgery. 144 Or App at 512-13.
Finally, the term “aggressive” was used in the testimony at issue. Because of the various ways the word was used throughout the trial, the majority concludes that it is unclear how the jury would have understood that testimony. I disagree. There is no indication in the record that defendant embraced the “aggressive” school of thought in his practice of cardiology. In fact, the record indicates that defendant argued that he took a “conservative” approach in treating Ring and that that decision was reasonable. Thus, when the witness, a physician who worked with defendant, testified that defendant “is considered an aggressive cardiologist who will intervene whenever necessary and early” there was no reason for the jury to interpret that testimony to be a statement about defendant’s approach to cardiology.2 A more logical conclusion is that the jury would understand that *516testimony to mean that defendant was characteristically appropriately aggressive or non-negligent. The testimony equated him with someone who acts when necessary. A person with the opposite characteristic is not one who takes a conservative approach to cardiology but one who does not intervene when necessary, i.e., one who is negligent.
The majority indicates that, if the witness had testified that defendant was a “careful” cardiologist, that testimony “would imply that because he was generally a prudent practitioner, he must not have been guilty of negligence on this occasion.” 144 Or App 512. Read in its entirety, the testimony at issue here is synonymous with testimony that Rogers was a “careful” cardiologist. Just as testimony that a person is generally careful can lead a factfinder improperly to infer that that person was careful in a specific instance, the testimony’s only purpose could have been to propose that, because defendant usually was appropriately aggressive, he was probably appropriately aggressive in this instance. That is precisely the type of evidence meant to be excluded by OEC 404(2), and it should not have been admitted.
In light of the nature of that character evidence, I would reverse and remand. I think that there is some likelihood that the testimony affected the jury’s decision in this case. The central issue was whether defendant’s care of Ring met the standard of care for a cardiologist in Portland. In making that determination, the jury had to reach a conclusion about Ring’s medical condition and how a reasonable doctor in Portland would treat that condition. Both parties presented extensive evidence on that subject. Much of the testimony was extremely complex, involving evaluation of medical charts and films. The inadmissible character evidence also related to whether defendant’s treatment of Ring met the standard of care. It was clear, simple, on point and admitted into evidence for consideration by the jury. If the jury was closely divided as to the treatment Ring’s medical condition reasonably demanded, I think there is some likelihood that the jury would consider significant the fact that a doctor who had worked with defendant for “20 odd years” and had conducted tests on Ring for defendant’s use had testified that defendant was “considered an aggressive cardiologist who will intervene whenever necessary and early.” Because *517that evidence should not have been admitted and it had some likelihood of affecting the outcome of the trial, I would reverse and remand.
I concur with the majority’s disposition of plaintiffs other assignments of error.

 The standard of care for a physician is “that degree of care, skill and diligence which is used by ordinarily careful physicians * * * in the same or similar circumstances in the community of the physician * * * or a similar community.” ORS 677.095.


 In fact, the record indicates that defendant did not intend it to be interpreted that way. Outside the presence of the jury, in open court, defendant’s attorney said he wanted to ask the witness about his observation about “a particular characteristic of Dr. Rogers.”